Third District Court of Appeal
                               State of Florida

                       Opinion filed December 7, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0888
                      Lower Tribunal No. F17-10378
                          ________________


                     Manuel Alvarez-Hernandez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Tanya Brinkley, Judge.

     Manuel Alvarez-Hernandez, in proper person.

      Ashley Moody, Attorney General, and Katryna Santa Cruz, Assistant
Attorney General, for appellee.


Before LOGUE, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.